 

Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made by and
between Evan B. Meyer (“Meyer”) and Truett-Hurst, Inc., including its
predecessors, successors, affiliates, parents, subsidiaries, and related
entities (the “Company”) (collectively, with Meyer, the “Parties”).

WHEREAS, the Company has decided to terminate Meyer from his employment with the
Company and his position as Chief Financial Officer; and

WHEREAS, the Company and Meyer wish to set out the terms by which Meyer will
separate from his employment with the Company;

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as hereinafter recited, the adequacy of
which is hereby acknowledged, the Company and Meyer, intending to be legally
bound, agree as follows.  

1.EFFECTIVE DATE.  This Agreement shall become effective on the eighth day after
Meyer delivers to the Company this Agreement signed by Employee (the “Effective
Date”), provided that Employee signs and returns this Agreement to the Company
(to the attention of Phil Hurst, the Company’s President and Chief Executive
Officer) by no later than 5:00 pm on April 18, 2018.  

2.SEPARATION OF EMPLOYMENT.  The Parties agree that Meyer’s employment with the
Company will terminate, effective as of March 30, 2018 (the “Separation
Date”).  Meyer hereby acknowledges and agrees that he will take all actions that
are reasonably necessary to confirm his termination of employment and that he is
no longer an officer, director, employee or authorized signatory of the Company
or any of its parent, subsidiary or affiliated entities.

3.SEVERANCE BENEFITS.  On or before the Separation Date, the Company shall cause
to be paid to Meyer a lump sum amount that will include all earned but unpaid
base salary, as well as all accrued but unused paid time off ("PTO") earned
through the Separation Date (which Meyer acknowledges is 25.91 hours of PTO),
less applicable withholdings and authorized deductions.  In addition, provided
that Meyer timely signs and returns this Agreement, does not revoke it pursuant
to Section 7(d) below, and complies with its terms, the Company will provide
Meyer the following severance benefits (collectively, the “Severance Benefits”):

(a)The Company will cause to be paid to Meyer an amount equal to $144,500.00
(the “Severance Payment”) (which represents six months of Meyer’s base salary),
less standard withholdings and authorized deductions, in two equal installments
with the first installment paid on or before April 16, 2018 and the second
installment paid on or before May 31, 2018.  

1 of 9

--------------------------------------------------------------------------------

 

(b)The unvested portion of all awards of the Company’s restricted stock units
(“RSUs”) previously granted to Meyer by the Company that are outstanding on the
Separation Date shall become immediately vested as of the Separation Date, with
the number of shares payable with respect to such vested units to be reduced by
the appropriate number of shares to satisfy the Company’s tax withholding
obligations in accordance with the agreements governing such units. The Company
and Meyer acknowledge and agree that the RSU grants previously awarded to Meyer
by the Company are as follows:  (i) an award of 10,000 RSUs awarded to Meyer on
or about October 30, 2017 that was issued in accordance with the terms and
conditions of a Restricted Stock Unit Agreement entered into by the Company and
Meyer (the “First RSU Agreement”) and the Company’s 2012 Stock Incentive Plan
(the “Plan”); and (ii) an award of 50,000 RSUs awarded to Meyer on or about
October 30, 2017 that was issued in accordance with the terms and conditions of
a Restricted Stock Unit Agreement entered into by the Company and Meyer (the
“Second RSU Agreement” and, collectively with the First RSU Agreement, the “RSU
Agreements”) and the Plan.   The vesting conditions of the RSU Agreements are
hereby amended by this Section 3(b).  

(c)The unvested portion of all stock option grants with respect to the Company’s
common stock previously granted to Meyer by the Company that are outstanding and
unvested on the Separation Date shall become immediately vested as of the
Separation Date.  The Company and Meyer acknowledge and agree that the stock
options previously awarded to Meyer by the Company are as follows: (i) an option
to purchase 70,000 shares of the Company’s common stock at a price of $1.64 per
share in accordance with the terms and conditions of a Stock Option Agreement,
dated October 26, 2016, between the Company and Meyer (the “First Stock Option
Agreement”) and the Plan; and (ii) an option to purchase 50,000 shares of the
Company’s common stock at a price of $2.08 per share in accordance with the
terms and conditions of a Stock Option Agreement, dated July 1, 2017, between
the Company and Meyer (the “Second Stock Option Agreement” and, collectively
with the First Stock Option Agreement, the “Option Agreements”) and the
Plan.  The vesting conditions of the Option Agreements are hereby amended by
this Section 3(c).  The vested options shall remain exercisable following the
Separation Date for the post-termination exercise period provided in the
applicable Option Agreement.

(d)The Company will pay for the premiums necessary for Meyer to continue
coverage for himself and his eligible dependents under the Company’s group
medical, dental and vision insurance plans for a period commencing on April 1,
2018 and ending on the earlier to occur of (i) September 30, 2018 and (ii) the
date Meyer becomes eligible for healthcare coverage from a subsequent
employer.  Meyer acknowledges and agrees that he will promptly notify the
Company (to the attention of Phil Hurst) in writing when Meyer becomes eligible
for healthcare coverage from a subsequent employer.

Meyer acknowledges and agrees that the Severance Benefits constitute payments
and benefits that Meyer would not otherwise be entitled to receive without
entering into this Agreement and constitute adequate consideration for the
releases, covenants, terms and conditions contained in this Agreement.  Meyer
further acknowledges and agrees that the Severance Payment is due solely from
the Company and that Insperity (as defined below)

2 of 9

--------------------------------------------------------------------------------

 

has no obligation to Meyer to pay the Severance Payment even though such payment
may be processed through Insperity.

4.NO REMUNERATION DUE.  Except for the payments provided for in Paragraph 3,
Meyer acknowledges and agrees that he is entitled to no other compensation,
payments, or benefits from the Company of any kind or nature whatsoever,
including, without limitation, salary, severance pay, fringe benefits, vacation
pay, bonuses, incentive compensation, sick pay, insurance, disability insurance,
expense reimbursement, medical benefits, or any other allowance for services
rendered prior to the Separation Date.  In addition, Meyer acknowledges and
agrees that each of his stock options granted by the Company, to the extent
outstanding and vested on the Separation Date, will remain exercisable for the
period specified in the applicable stock option agreements (and will terminate
at the end of such period to the extent not exercised).  

5.HEALTH INSURANCE.  As of April 1, 2018, Meyer shall have the option to convert
and continue coverage for Meyer and his eligible dependents under the Company’s
group health and dental insurance plans, as may be required or authorized by law
under COBRA or Cal-COBRA.  Meyer further acknowledges that he must make a timely
election to continue such coverage for COBRA or Cal-COBRA benefits and shall be
exclusively responsible to pay the full costs of the premiums and administrative
charges required by COBRA or Cal-COBRA, as applicable, except as provided for
above in Section 3(d).

6.RELEASE OF CLAIMS.  Except for those obligations created by or arising out of
this Agreement, in consideration of the covenants undertaken herein by the
Company, including, without limitation, the Company’s undertakings in Paragraphs
3(a), 3(b), 3(c) and 3(d) of this Agreement, and for other valuable
consideration, receipt of which is hereby acknowledged, Meyer hereby releases,
discharges, and covenants not to sue the Company or Insperity, Inc. (including ,
including the Company’s predecessors, parent, subsidiaries, affiliates, and
related entities (collectively, “Insperity”), and each of its and their
respective past and present employees, directors, officers, attorneys,
representatives, insurers, shareholders, agents, successors, and assigns,
(individually and collectively the “Releasees”) from and with respect to any and
all actions, causes of action, suits, liabilities, claims, and demands
whatsoever, and each of them, whether known or unknown, suspected or
unsuspected, from the beginning of time through the date of this Agreement
(collectively, "Claims").  The parties intend Meyer’s release to be general and
comprehensive in nature and to release all Claims and potential Claims against
the Releasees to the maximum extent permitted at law.  Claims being released
include specifically, by way of description, but not by way of limitation, (a)
any and all Claims arising out of or in any way related to  any interactions
between Meyer and the Releasees; (b) any and all Claims relating to or arising
out of Meyer’s employment with the Company and/or his separation of employment
from the Company and/or any of its parent, subsidiary or affiliated entities;
(c) any and all Claims for any wages, benefits, severance, vacation, bonuses,
commissions, equity, expense reimbursements, or other compensation or benefits
arising out of Meyer’s employment with the Company; (d) any and all Claims for
any wrongful discharge of employment; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied (including but not limited to claims arising of the Company’s offer
letter to Meyer that he signed on or about September 26, 2016 (the “Offer
Letter”); breach of covenant of good faith and fair dealing, both express and
implied; promissory

3 of 9

--------------------------------------------------------------------------------

 

estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; personal injury; invasion of privacy; false imprisonment;
and conversion; (e) any violation of any federal, state or municipal law,
constitution, regulation, ordinance or common law, including, but not limited
to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; the federal Family Medical
Leave Act; the California Business and Professions Code; the California Family
Rights Act; the California Fair Employment and Housing Act; and the California
Labor Code; and all amendments to each such law; (f) any right to recover
attorneys' fees, costs and/or penalties; and (g) any transactions, occurrences,
acts, statements, disclosures, or omissions occurring prior to the time and date
that Meyer signs this Agreement; provided, however, that this Agreement is not
intended to nor does it release or waive (i) claims relating to the validity of
this Agreement; (ii) claims by either Party to enforce this Agreement; (iii) any
rights to payment of benefits that Meyer may have under a retirement plan
sponsored or maintained by the Company that is intended to qualify under Section
401(a) of the Internal Revenue Code of 1986, as amended; (iv) claims that Meyer
is entitled to pursue as a shareholder of the Company; (v) claims to enforce the
obligation of the Company or its insurers to advance costs and expenses and
indemnify Meyer to the fullest extent permitted by law with respect to Meyer’s
actions and omissions as an employee, officer and director of the Company; and
(vi) any claim which cannot be waived or released as a matter of applicable
law.  Meyer acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected this
release.  Nevertheless, Meyer hereby waives any right, claim, or cause of action
that might arise as a result of such different or additional claims or facts.  

7.ADEA WAIVER.  Meyer expressly acknowledges and agrees that, by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act of 1990 (the "ADEA"), which have arisen
on or before the date of execution of this Agreement.  Meyer also expressly
acknowledges and agrees that: (a) in return for this Agreement, Meyer will
receive consideration, i.e., something of value, beyond that to which he was
already entitled before entering into this Agreement; (b) he is hereby advised
in writing by this Agreement to consult with an attorney before signing this
Agreement and has in fact so consulted; (c) when given a copy of this Agreement,
Meyer was informed that he had twenty-one (21) days within which to consider it
and that any changes to the Agreement, whether material or immaterial, will not
renew, extend or modify the 21-day period to consider this Agreement; (d) Meyer
was informed that he has seven (7) days following the date he executes the
Agreement in which to revoke it and that any such revocation must be delivered
to the Company to the attention of the Company's Chief Executive Officer, Phil
Hurst; and (e) nothing in this Agreement prevents or precludes Meyer from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.  Meyer
further understands, agrees, and represents that if he elects to execute this
Agreement before the twenty-one (21) day reflection period expires, he does so
voluntarily after consultation with counsel, and that this Agreement shall not
become effective until the seven day revocation period has expired.  

4 of 9

--------------------------------------------------------------------------------

 

In the event that Meyer exercises his right to revoke this Agreement, it will be
null and void and neither the Company nor Meyer will have any rights or
obligations under this Agreement.  

8.SECTION 1542 WAIVER.  Meyer acknowledges and agrees that, by signing this
Agreement, he intends for the general release of claims in Section 6 above to
extend to each and every claim, demand and cause of action hereinabove
specified, including but not limited to claims that are unknown or unsuspected
by Meyer.  In so doing, Meyer expressly acknowledges and agrees that he is
knowingly waiving rights he may have under any applicable state, federal or
local law that restricts the right of a person to waive unknown or unsuspected
claims, including but not to California Civil Code Section 1542, which provides
as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”  

9.NO CLAIMS FILED OR ASSIGNED.  Meyer represents and warrants that he has not
filed any complaints, charges, lawsuits, or other legal actions with any court
or government agency against the Company or otherwise relating to any claims
being released by him in Paragraphs 6, 7, and/or 8 of this Agreement.  Meyer
further represents and warrants that he has not heretofore assigned or
transferred to any person not a party to this Agreement any released
matter.  Notwithstanding anything to the contrary herein, nothing in this
Agreement is intended to and shall not prevent, limit or discourage Meyer from
filing a claim or charge with, or initiating or participating in an
investigation by or a proceeding before, any federal, state or local
governmental agency, including any federal, state or local fair employment
practices agency, criminal law enforcement authorities, the U.S. Securities and
Exchange Commission or any other federal, state or local agency charged with the
enforcement of any laws or regulations, or any self-regulatory organization,
including by providing documents or any other information.

10.CONFIDENTIALITY OF AGREEMENT.  The Parties understand and agree that this
Agreement will need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected.

11.TRANSITION SERVICES.  During the two month period following the Effective
Date, Meyer acknowledges and agrees that he will assist in the transition of his
duties in an amount not to exceed eight (8) hours in any week as may be
requested by the Company’s Chief Executive Officer.  Unless specifically
requested by the Company’s Chief Executive Officer, Meyer shall not perform any
such services from the Company’s offices and may perform such services remotely
by email and/or telephone.  The exclusive consideration for the foregoing
transition services shall be the compensation set forth above in Section 3.

12.LITIGATION/AUDIT COOPERATION.  Following the Separation Date, Meyer shall
reasonably cooperate with the Company or any of its parent, subsidiaries or
affiliates (“Company Group”) in connection with: (a) any actual or threatened
internal or governmental investigation or administrative, regulatory, arbitral
or judicial proceeding involving the Company or any member of the Company Group
with respect to matters relating to Meyer’s employment

5 of 9

--------------------------------------------------------------------------------

 

with the Company or any member of the Company Group (collectively,
“Litigation”); or (b) any audit of the financial statements of the Company or
any member of the Company Group with respect to the period of time when Meyer
was employed by any member of the Company Group (“Audit”).  Meyer acknowledges
that such cooperation may include, but shall not be limited to, Meyer making
himself available to the Company or any other member of the Company Group (or
their respective attorneys or auditors) upon reasonable notice for: (i)
interviews, factual investigations, and providing declarations or affidavits
that provide truthful information in connection with any Litigation or Audit;
(ii) appearing at the request of the Company or any member of the Company Group
to give testimony without requiring service of a subpoena or other legal
process; (iii) volunteering to the Company or any member of the Company Group
pertinent information related to any Litigation or Audit; and (iv) providing
information to the auditors of the Company or any member of the Company Group,
in a form and within a time frame requested by the Board, with respect to the
Company or any member of the Company Group’s opening balance sheet valuation of
intangibles and financial statements for the period in which Meyer was employed
by the Company or any member of the Company Group.  In addition, if Employee
receives notice from a third party (excluding government entities) that Meyer is
required to provide testimony or documents, Meyer will provide the Company with
written notice of the request as promptly as practicable, unless prohibited by
applicable law, and thereafter Meyer shall cooperate with the Company in
responding (if necessary) to such request.

13.RETURN OF PROPERTY.  Upon the Separation Date, (a) Meyer shall promptly
return all Company property, including but not limited to any keys, card keys,
computers, phones, tablets, electronic storage devices, computer and/or phone
equipment, and any other property issued to Meyer by the Company or obtained by
Meyer from the Company and (b) Meyer shall return -- and not retained copies
of—any and all documents that contain Company Confidential Information (as
defined below in Section 14), including but not limited to any documents stored
electronically on any computer, email account, mobile phone, tablet, electronic
storage device, or cloud computing software (such as Dropbox or Google Drive),
as well any emails, instant messages, Excel spreadsheets, PowerPoint
presentations, or other documents or correspondence that contain Company
Confidential Information.

14.CONFIDENTIAL INFORMATION.  Following the Separation Date, Meyer shall not use
or disclose any Company Confidential Information without the advance written
consent of an authorized officer of the Company.  For purposes of this
Agreement, "Company Confidential Information" means any confidential,
proprietary or trade secret information of the Company, as well as any
confidential, proprietary or trade secret information of any of the Company's
actual or prospective customers, vendors, partners or shareholders that Meyer
received in connection with Meyer's employment with the Company and to which the
Company owes an obligation to keep such information confidential.  Without
limiting the foregoing, "Company Confidential Information" includes but is not
limited to information that is not generally known to the public and that is or
was used, developed or obtained by the Company in connection with its business,
including, but not limited to, information, observations and data obtained by
Meyer or to which Meyer gained access while employed by the Company concerning
(i) the business or affairs of the Company, (ii) products or services, (iii)
revenues, costs and pricing structures, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods,

6 of 9

--------------------------------------------------------------------------------

 

(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients (and customer or client lists), (xiii) customer
preferences and contact information, (xiv) the personnel information of other
employees (including, but not limited to, skills, performance, discipline, and
compensation), (xv) copyrightable works, (xvi) all production methods,
processes, technology and trade secrets, and (xvii) all similar and related
information in whatever form.    Meyer understands that, consistent with the
Defend Trade Secrets Act of 2016, nothing in this Agreement is intended to limit
Meyer's right (i) to disclose the Company’s trade secrets in a confidential
manner either to a federal, state or local government official or to an attorney
where such disclosure is solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) to disclose the Company’s trade secrets in
an anti-retaliation lawsuit or other legal proceeding, so long as that
disclosure or filing is made under seal and Meyer does not otherwise disclose
such trade secrets, except pursuant to court order..

15.NON-SOLICITATION.  For a period of twelve (12) months following the
Separation Date, Employee will not, directly or indirectly, (a) solicit,
encourage, or induce any employee or independent contractor of the Company (or
any of its parent, subsidiaries or affiliates) to terminate his or her
employment or independent contractor relationship with the Company (or any of
its parent, subsidiaries or affiliates) or (ii) solicit, encourage or induce any
employee or independent contractor of the Company (or any of its parent,
subsidiaries or affiliates) (including any such individual’s employment or
consulting relationship ended within the six (6) months preceding such
solicitation) to become employed or engaged by any other person or
entity.  Employee acknowledges and agrees that the covenants in this Section 15
are reasonable and necessary to protect the Company’s confidential information
and trade secrets, goodwill, and stable workforce.

16.NON-DISPARAGEMENT.  Following the Separation Date, Employee shall not make
any oral or written statement that disparages or criticizes the Company or its
parent, subsidiary or affiliated entities (“Affiliates”), or any of their
respective officers, directors, employees, products or services.  
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
prohibit Employee from providing truthful testimony in response to any court or
arbitral order, subpoena, or government investigation or from providing truthful
information to any governmental, regulatory or administrative agency.

17.INJUNCTIVE RELIEF.  Employee agrees that it would be difficult or impossible
to measure the damage to the Company from any breach by Employee of the
covenants set forth in Sections 13, 14, 15 or 16 of this Agreement; that damages
to the Company for any such injury would therefore be an inadequate remedy for
any such breach, and that such breach would cause irreparable harm to the
Company.  Employee agrees that in the event of a breach of the terms of any such
Section, the Company will be entitled to injunctive relief (including a
temporary restraining order, preliminary injunction or permanent injunction) or
other appropriate equitable relief to restrain any such breach, in addition to
and without limitation upon all other remedies available to the Company for such
breach.

18.INTEGRATED AGREEMENT.  Except for the RSU Agreements and the Option
Agreements (as amended herein in Section 3), this Agreement constitutes and
contains the entire agreement and understanding between Meyer and the Company
concerning the subject

7 of 9

--------------------------------------------------------------------------------

 

matter herein, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
same.  This is an integrated document.

19.NO ADMISSIONS.  The parties understand and agree that while this Agreement
resolves all issues between Meyer and the Company, it does not constitute an
admission by the Company of any violation of federal, state or local law,
ordinance, or regulation, or of any violation of the Company’s policies or
procedures, or of any liability or wrongdoing whatsoever.  Neither this
Agreement nor anything in this Agreement shall be construed to be or shall be
admissible in any proceeding as evidence of liability or wrongdoing by the
Company.

20.COUNTERPARTS.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding Agreement on the part of each of the
undersigned.  Either party may execute this Agreement by signing on the
designated signature block below, and by transmitting such signature page via
facsimile or e-mail (via PDF format) to the other party.  Any signature made and
transmitted by facsimile or e-mail (via PDF format) for the purpose of executing
this Agreement shall be deemed an original signature for purposes of this
Agreement, and shall be binding upon the party transmitting its or his signature
by facsimile or e-mail (via PDF format).

21.SEVERABILITY.  If any provision of this Agreement or the application thereof
is held invalid, such invalidation shall not affect other provisions or
applications of this Agreement and to this end, the provisions of this Agreement
are declared to be severable.

22.DRAFTING.  Each party has cooperated in the drafting and preparation of this
Agreement.  Hence, in any construction or interpretation of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.

23.GOVERNING LAW.  The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and shall be governed by, the laws of
the State of California, without regard to principles of conflict of laws, and
the parties hereby consent to personal jurisdiction and proper venue in the
Superior Court of the State of California, County of San Francisco, for purposes
of enforcing or interpreting this Agreement.  In a suit brought by either party
to enforce this Agreement, the prevailing party will be entitled to the award
of  reasonable attorneys’ fees expended to enforce this Agreement.

24.MODIFICATION.  This Agreement cannot be modified except in writing signed by
Meyer and an authorized officer of the Company.

25.SECTION 409A.  It is intended that any amounts payable under this Agreement
shall either be exempt from or comply with Section 409A of the U.S. Internal
Revenue Code (including the Treasury regulations and other published guidance
relating thereto) (“Section 409A”) so as not to subject Meyer to payment of any
additional tax, penalty or interest imposed under Section 409A.  The provisions
of this Agreement shall be construed and interpreted consistent with that
intent.  Without limiting the generality of the foregoing, to the extent
necessary to comply with Internal Revenue Code Section 409A, any payment to
which Meyer becomes entitled under this Agreement, or any arrangement or plan
referenced in this Agreement, that constitutes “deferred compensation” under
409A and is (i) payable upon

8 of 9

--------------------------------------------------------------------------------

 

Meyer’s termination; (ii) at a time when Meyer is a “specified employee” as
defined by 409A shall not be made until the earlier of (a) the expiration of the
six month period (the “Deferral Period”) measured from the date of Meyer’s
“separation from service”; or (b) the date of Meyer’s death. Upon the expiration
of the Deferral Period, all payments that would have been made during the
Deferral Period (whether in a single lump sum or in installments) shall be paid
as a single lump sum to Meyer or, if applicable, his beneficiary.  For purposes
of this Section, amounts that constitute “separation pay” in accordance with
Internal Revenue Code Regulations Section 1.409A-1(b)(9)(iii) shall not be
subject to the Deferral Period. Each payment under this Agreement or otherwise
shall be treated as a separate payment for purposes of Code Section 409A.  Meyer
represents and warrants that he has consulted with his own tax advisors and
counsel in connection with this Agreement and is not relying on the Company, the
Company’s counsel, or any Releasee for tax advice as to the matters covered by
this Agreement, including by way of example but not of limitation the payments
set out in Paragraph 3.

26.VOLUNTARY AND KNOWING AGREEMENT.  By their authorized signatures below, Meyer
and the Company certify that they have carefully read and fully considered the
terms of this Agreement, that they have had an opportunity to discuss these
terms with attorneys or advisors of their own choosing, that they agree to all
of the terms of this Agreement, that they intend to be bound by them and to
fulfill the promises set forth herein, and that they voluntarily and knowingly
enter into this Agreement with full understanding of its binding legal
consequences.

27.NOTICES. Any written notice to the Parties required under this Agreement
should be mailed to the following:

 

To Meyer:

Evan B. Meyer

 

 

To the Company:

Truett-Hurst, Inc.

 

5610 Dry Creek Road

 

Healdsburg, California 95448

 

Attention: President, Chief Executive Officer

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set forth below.

 

/s/ Evan B. Meyer

 

3/29/2018

By:    Evan B. Meyer

 

Date

 

 

 

/s/ Phil Hurst

 

3/29/2018

By:   Phil Hurst

 

Date

         Chief Executive Officer

 

 

         Truett-Hurst, Inc.

 

 

 

9 of 9